Title: To Thomas Jefferson from Thomas Shore, 13 January 1785
From: Shore, Thomas
To: Jefferson, Thomas



Sir
London 13th. Jany. 1785.

I return’d from Titchfield a few days ago where I left Capt. Thompson and family in good health. They regret not having seen you particularly Mrs. Thompson.

I am much surprised to find 10 Guineas ⅌ ct. premium given at Lloyds on American Vessels to or from the Continent to Lisbon and 5 from hence: up the Meditern. I suppose Amn. Vessels could not be insured for less than 20 or 25 Guineas premm. said to be in consequence of some American Vessels being lately captured by the Algerines. Those are circumstances of considerable consequence to American commerce in general and to me particularly interesting at this time. Will you therefore excuse me for asking if any steps have been or are about to be adopted for procuring Meditern. passes and with what probability of success?
Letters from Virga. as late as the 5th. Nov. say Crops in general are good and quote the old Tobacco at 40/, the new at 30/, wheat 5/ to ⅚ ⅌ Bushl. and Indian Corn 12/6 ⅌ Bushl.
Our friend Colo. Banister and family were well except his eldest Son. You have no doubt better intelligence. Therefore will not add but that I am with most perfect respect & esteem Sir yr. mo. obdt. Servt.,

Thos. Shore

